DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s June 30, 2022 Amendment.

Claims 1-8, 12-20, and 23-25 pending in the application.  Claims 1 and 12 are independent claims.

Response to Arguments
Applicant's amendments filed June 30, 2022 overcome the previously applied rejections under 35 U.S.C. 103.  However, new rejections of claims 1-8 and 23-25 under 35 U.S.C. 103 are made below in view of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 23-25 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Published Patent Application No. 20030183751 A1 to Hakamata (referred to hereafter as “Hakamata”).

Regarding claim 1, Hakamata teaches a semiconductor light-emitting device {Figure 4} configured to illuminate a scene, and comprising: an emitter matrix {Figure 4} comprising an arrangement of emitter cells {40} interspersed with non-emitter cells {the non-emission regions vertically adjacent to the emitter cells 40} in a regular matrix array formation in which an emitter cell and a non-emitter cell each having essentially a same area, each emitter cell {40} comprising a semiconductor emitter {40} and each non-emitter cell {the non-emission regions vertically adjacent to the emitter cells 40} being a cell that does not contain any semiconductor emitter; each semiconductor emitter {40} comprising circuitry that, when driven, is configured to emit light; 
 Regarding claim 2 (that depends from claim 1), Hakamata Figure 4 shows the emitter matrix comprises an alternating arrangement of emitter cells {40} and non-emitter cells {the non-emission regions vertically adjacent to the emitter cells 40}.

Regarding claim 3 (that depends from claim 1), Hakamata Figure 4 shows the emitter cells {40} and non-emitter cells {the non-emission regions vertically adjacent to the emitter cells 40} are arranged in a checkerboard pattern.
Regarding claim 4 (that depends from claim 1), Hakamata Figure 4 shows the emitter cells {40} and non-emitter cells {the non-emission regions vertically adjacent to the emitter cells 40} are arranged in stripe pattern.
Regarding claim 5 (that depends from claim 1), Hakamata Figure 1 shows at least one non-emitter cell {22 in Figure 1} comprises a switching element {the cells can be switched on by providing power through the wiring in 22}.
Regarding claim 6 (that depends from claim 1), although Hakamata Figure 4 does not explicitly show the emitter matrix comprises an array of at least nine emitter cells {40}, the curvy parallel lines in the center of Figure 4 show that more than the six cells 40 can be present.  It thus would have been obvious to one of ordinary skill in the art to include more than six cells 40, such as nine or more cells.
Regarding claim 23 (that depends from claim 1), Hakamata Figure 4 shows no wirebond extends from any of the bonding pads to any of the non-emitter cells.

Regarding claim 24 (that depends from claim 1), Hakamata Figure 4 shows
a number of wirebonds is fewer than a number of cells in the emitter matrix, and
a center cell of the emitter matrix is one of the non-emitter cells.

Regarding claim 25 (that depends from claim 5), Hakamata Figure 1 shows each wirebond extends to a different switching element, and each switching element is coupled with the semiconductor emitter of an adjacent emitter cell.

Claims 7-8  are rejected under 35 U.S.C. 103 as unpatentable over Hakamata in view of U.S. Published Patent Application No. 20120154945 A1 to Hiatt (referred to hereafter as “Hiatt”).
Regarding claim 7 (that depends from claim 1), Hakamata does not appear to explicitly describe that the emitters of the emitter matrix are infrared light-emitting diodes.  Hiatt paragraph [0065] shows that such emitting devices, and combinations thereof, were known.  It would have been obvious to one of ordinary skill in the art to substitute such known devices, and combinations thereof, for the Hakamata devices, as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  Regarding claim 8 (that depends from claim 1), Hakamata does not appear to explicitly describe that the emitters of the emitter matrix are vertical cavity surface-emitting lasers. Hiatt paragraph [0065] shows that such emitting devices, and combinations thereof, were known.  It would have been obvious to one of ordinary skill in the art to substitute such known devices, and combinations thereof, for the Hakamata devices, as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious.  
Allowable Subject Matter

Claims 12-20 are allowed.  

The following is a statement of reasons for the indication of allowable subject matter: the previously applied rejection of claims 12-20 under 35 U.S.C. 103 based on WO2017028439 to Yang  is overcome with Applicant’s amendments to claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826